Citation Nr: 0612760	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to August 1, 2002, for 
payment of additional compensation for a dependent child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to August 
1975 and from July 1977 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's child was born May 31, 2001.

2.  The veteran submitted a claim for increased benefits 
based on his dependent child on July 22, 2002.


CONCLUSION OF LAW

The claim for an effective date prior to August 1, 2002 for 
the award and payment of additional compensation benefits for 
the veteran's dependent child must be denied by operation of 
law.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.31, 3.401 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In the present case, 
this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice as to one claim was provided to the 
veteran after the initial adjudication, the appellant has not 
been prejudiced thereby.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a September 2003 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
January 2003 statement of the case (SOC) and October 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
January 2003 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  The 
veteran's claim involves an issue that is solely one of 
statutory interpretation, and, as discussed below, his claim 
is barred as a matter of law.  See, e.g., Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002).  Furthermore, the 
September 2003 letter addressed the requirements for an 
earlier effective date.

II.  Facts and Analysis

Any veteran who is entitled to compensation for service-
connected disabilities is entitled to additional compensation 
for dependents, including a spouse and child, provided that 
the disability is rated not less than 30 percent disabling.  
38 U.S.C.A. § 1115.

An award of additional compensation payable to a veteran for 
a dependent is effective on the latest date of the following: 
the date of the claim, which means the date of the birth of 
the veteran's child if the evidence of the event is receive 
within one year of the event; the date dependency arises; the 
effective date of the qualifying disability rating provided 
evidence of dependency is received within one year of 
notification of such rating action; or the date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  An "increased award" 
means, in part, an award that is increased because of an 
added dependent.  38 C.F.R. § 3.31.

The veteran has essentially contended that he did not know 
that he had to file for benefits regarding his child within 
one year of the birth for that date to be the effective date 
of the award of additional compensation for that dependent.

Review of the veteran's claims file discloses that he was 
initially advised that his disability rating for his service-
connected disability was increased from 10 percent to 30 
percent in January 1987.  The notification letter indicates 
that a VA Form 21-8764 was enclosed with the letter.  That 
form advises the recipient, among other things, that 
additional compensation for dependents, such as a child under 
the age of 18 years, is available to veterans rated at 30 
percent or higher.  The form further stated that a veteran is 
required to promptly advise VA of any change in the status of 
his dependents.  At the time of a subsequent increase, from 
50 percent to 70 percent, in September 1996, the veteran was 
again furnished with a copy of a VA Form 21-8764 as an 
attachment to his notice letter.  

In an October 1996 letter, the RO informed the veteran that 
his disability evaluation for schizophrenic reaction was 
increased to 100 percent from 70 percent.  The RO indicated 
that the veteran was being paid as a single veteran with no 
dependents.

On July 22, 2002, the RO received the veteran's claim for 
increased benefits based on an additional dependent.  The 
veteran indicated in his claim that his child had been born 
on May 31, 2001.

In a September 2002 decision, the RO informed the veteran 
that his disability compensation was amended to include 
additional benefits for his child.  The effective date 
assigned for the additional payment was August 1, 2002.

A review of the claims file shows that the veteran has not 
contended that he filed a claim for additional compensation 
for his new dependent prior to July 22, 2002.  The veteran 
has instead contended that he should be awarded the earlier 
payment date because he had no knowledge that he needed to 
file for compensation within one year of the birth of his 
child.

While the Board acknowledges that the veteran may not have 
specifically been informed that he needed to file within one 
year of the birth of his child to be assigned that effective 
date, the veteran was aware that he was being paid his VA 
benefits as a single veteran with no dependents, and he had 
been informed of the necessity of promptly advising VA of any 
dependency change.  There was no communication between the 
veteran and the RO from 1998 until his July 2002 claim.  
Therefore, there is no evidence that the veteran informed the 
RO of the birth of his child prior to the currently assigned 
effective date.

The Board finds that there is a burden on the veteran to 
inform the RO of events that alter the payment of monetary 
benefits.  Therefore, while we sympathize with the veteran's 
statements that he did not know he needed to file for 
additional compensation within one year, we find that he had 
reasonable notice of the need to inform VA of any additional 
dependent(s) in a timely manner, and there is a lack of 
evidence to warrant a grant of an earlier effective date for 
that payment.

The Board notes that, while the regulations prevent the 
assignation of an earlier effective date for the increased 
benefits, they do not prevent the veteran from currently 
receiving such compensation for his child.  The claims file 
reflects that the veteran is currently receiving these 
additional benefits.

The regulations provide that the veteran had one year from 
the date of the birth of his child in May 2001 to file a 
claim for additional compensation benefits for the dependent 
child and have those benefits be retroactive to the date of 
birth.  That is, the veteran had until May 2002 to inform the 
RO of this additional dependent.  His claim, however, was not 
received until July 2002.

The RO thereafter awarded payment of additional compensation 
benefits effective on August 1, 2002, which is the first day 
of the month following the veteran's request for additional 
compensation for his dependent child.

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, there is no entitlement to an 
effective date prior to August 2002 for the payment of 
additional compensation benefits for a dependent child.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for additional compensation benefits for the 
veteran's dependent child earlier than August 1, 2002, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


